NO. 07-03-0533-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL C

                                      MAY 27, 2004

                          ______________________________


                    IN THE MATTER OF THE MARRIAGE OF
             KAREN SUE BEDFORD AND STEVEN EDWARD BEDFORD

                        _________________________________

            FROM THE 320TH DISTRICT COURT OF POTTER COUNTY;

                NO. 67,701-D; HONORABLE DON EMERSON, JUDGE

                         _______________________________

Before JOHNSON, C.J., and QUINN and REAVIS, JJ.


                               MEMORANDUM OPINION


       Appellant Steven Edward Bedford filed a “request for an appeal” challenging an

agreed final decree of divorce.1 The clerk’s record was filed on January 21, 2004; however,

no reporter’s record was filed. Appellant’s brief was due to be filed on February 20, 2004,



      1
       The signature line on the request for an appeal was not signed by appellant and
attorney Bryan Adamson signed the request as “reviewed in substance.” Rule 6.1 of the
Texas Rules of Appellate Procedure provides that the attorney whose name first appears
on the notice of appeal is lead counsel.
but has yet to be filed and no motion for extension of time was filed. By letter dated April

28, 2004, this Court notified attorney Bryan Adamson of the missed deadline and also

directed him to reasonably explain the failure to file a brief with a showing that appellee has

not been significantly injured by the delay on or before May 10, 2004. Counsel did not

respond and the brief remains outstanding.


       Accordingly, we dismiss this appeal for want of prosecution and failure to comply

with an order of this Court. See Tex. R. App. P. 42.3(b) & (c).


                                           Don H. Reavis
                                             Justice




                                              2